DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3-14 and 16-26 responded on May 19, 2021 are pending, claims 1, 7, 14 and 21 are amended.
Response to Arguments
Applicant’s arguments, see 11-12, filed May 19, 2021, with respect to the rejection(s) of claims 1, 7 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In addition, it could have been clearer if the first time-frequency and second time-frequency can be recited in the claims based on specification [0137-0138].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-14, 16-17 and 19-26 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Marinier et al. (US 2016/0183276 A1, hereinafter "Marinier").
Regarding claim 1, Marinier discloses a control information transmission method, comprising:
determining, by a control information receiving apparatus, a first time domain resource of first-type control information and scheduled data of the first-type control information (Marinier, [0017-20] WTRU determines a scheduling assignment set (i.e. first time domain resource) used for transmission data based on Block Size (TBS), Modulation-and-Coding Scheme (MCS) and bandwidth (BW) (i.e. first-type control information), during a scheduling period);
wherein the first time domain resource of first-type control information comprises a first start subframe determined by selecting from at least one candidate offset value (Marinier, [0199] For example, in a scenario involving four HARQ processes, the TP resource (or T-RPT) associated to the n' HARQ process may be restricted to a subset of subframes within a set of subframes defined by a period of four subframes and an offset n, one or more offset can be greater or less than HARQ process);
determining, by the control information receiving apparatus, a second time domain resource of second-type control information and scheduled data of the second-type control information (Marinier, [0090-96] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) used for transmission data based on the received signal from another D2D UE (i.e. second-type control information)); 
wherein the second time domain resource of second-type control information comprises a second start subframe determined by the start subframe of the first time domain resource of first-type control information (Marinier, [0018, 0090-96] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) used for transmission data based on the received signal from another D2D UE (i.e. second-type control information), The WTRU may set the transmission pattern based on one or more parameters, such as transmission pattern index, SA resource. (i.e. start subframe));
determining, by the control information receiving apparatus, a time domain location and a frequency domain location of the second-type control information, and wherein the frequency domain location is determined by an indication identifier in the second-type control information (Marinier, [0091, 0118, 0204] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) based on the received signal from another D2D UE, The resource indication or resource transmission index may be based upon procedures used by the WTRU for selection of a resource for transmitting, data transmitting in a time unit may select a frequency resource that is a function of this time unit and/or the TP resource);
wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data (Marinier, [0232-0236] mapping may also depend on the type of service. The WTRU may be configured to select a preferred TB size, the WTRU may select the highest priority destination or service and transmit the data belonging to the given destination within a scheduling period); and
When the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, receiving the scheduled data of the second-type control information according to the second-type control information, via the frequency domain location and the time domain location (Marinier, [0092-96] WTRU select the SA resource, from the set of allowed SA resources, based on the characteristic (i.e. detect the second type control information) associated with the transmission data and/or priority (traffic type or QoS), SA transmission in a TTI transmitted by a device may include control information to announce which time/frequency resources may be used during a time period see [0020, 0236] as well); 
when the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, determining whether the second-type control information or the scheduled data of the second-type control information meets a preset condition (Marinier, [0092-96] WTRU select the SA resource, from the set of allowed SA resources, based on the indication which can be preconfigured (i.e. preset condition)); and
when the second-type control information or the scheduled data of the second-type control information meets the preset condition, performing, by the control information receiving apparatus, the step of receiving the scheduled data of the second-type control information according to the second-type control information (Marinier, [0092-96] the WTRU maybe decide a first SA resource may be selected for D2D data carrying voice, but a second SA resource may be selected for D2D data carrying IP packets), and
wherein the preset condition comprises a priority of the scheduled data of the second type control information is higher than a priority of the scheduled data of the first-type control information (Marinier, [0092] the characteristic can be transmission data, logical channel priorities, if its communication priority is higher than the priority set for the ongoing communication).
Marinier discloses the time and frequency domain resource in general but does not explicitly disclose the start subframe of the second time domain resource of the second-type control information according to the at least one candidate offset value, and a time domain location scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is indicated by an indicator in the second-type control information.
Kim from the same field of endeavor discloses the start subframe of the second time domain resource of the second-type control information according to the at least one candidate offset value, and a time domain location scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is indicated by an indicator in the second-type control information (Kim, [0009, 0015] a time domain location at which the SA is transmitted includes a prescribed time domain pattern based on the resource allocation information received from the eNB, a frequency domain location at which the SA is transmitted is determined in advance by (1) a first type hopping pattern determined by NULRB-NHO-( NULRB mod 2) or (2) a second type hopping pattern determined by NULRB - NHO or NULRB, the NULRB may correspond to the number of frequency domain resource blocks capable of being used for transmitting the SA, and the dynamic control signal may indicate activation/deactivation of an allocated resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling for device-to-device communication disclosed by Marinier and device to device communication disclosed by Kim with a motivation to make this modification in order to provide higher system performance (Kim, [0018]).
Regarding claim 3, Marinier further discloses the preset condition comprises at least one of the following conditions:
an urgency of the scheduled data or delay tolerance (Marinier, [0092] the characteristics of the data (i.e. priority) to be transmitted a WTRU may be configured to determine and/or select the SA based on one or more of the QoS (and/or QCI), traffic type (e.g., delay sensitive VS non-delay-sensitive), application and/or other characteristic associated with the transmission data, or logical channel priorities).
a data type of the scheduled data of the second-type control information is a triggering event, and a data type of the scheduled data of the first-type control information is a periodic event (Marinier, [0075]a triggering event can be ahdnoff, tunnel establishment, traffic classification and the like, [0321-0325] repeatedly transmitting RREQ, PUSCH); or

Regarding claim 4, Marinier further discloses wherein the second-type control information comprises at least one of the following information:
priority indication information of the scheduled data of the second-type control information (Marinier, [0092] scheduling assignment include parameters as indicated in scheduling assignment, the characteristic can be transmission data, logical channel priorities, if its communication priority is higher than the priority set for the ongoing communication);
data type indication information of the scheduled data of the second-type control information, wherein the data type indication information is used to indicate whether the scheduled data of the second-type control information is event-triggered (Not given patentable weight due to non-selected option) ; or
transmission period indication information of the scheduled data of the second-type control information (Not given patentable weight due to non-selected option).
Regarding claim 6, Marinier discloses the first time domain resource comprises J child time domain resource groups (Marinier, Fig. 3 & 4 [0136-0137] scheduling assignment and D2D data may be sent in a TTI which may be divided into several time intervals), and each child time domain resource group comprises at least one child time domain resource, wherein J is a positive integer not less than 1 (Marinier, Fig. 3 & 4 where at least one time intervals (i.e. J is not less than 1) for transmission data).
(Marinier, Fig. 1B [0279] The WTRU may include computer implemented instructions tangibly embodying a program storage device readable by a machine, or tangibly embodying a program of instructions executable by the machine to implement the techniques):
a processor (Marinier, Fig. 1B, 118 couple with 130 and 132), configured to determine a first time domain resource of first-type control information and scheduled data of the first-type control information (Marinier, [0017-20] WTRU determines a scheduling assignment set (i.e. first time domain resource) used for transmission data based on Block Size (TBS), Modulation-and-Coding Scheme (MCS) and bandwidth (BW) (i.e. first-type control information), during a scheduling period), 
wherein the first time domain resource of first-type control information comprises a first start subframe, wherein the start subframe selects from at least one candidate offset value (Marinier, [0199] For example, in a scenario involving four HARQ processes, the TP resource (or T-RPT) associated to the n' HARQ process may be restricted to a subset of subframes within a set of subframes defined by a period of four subframes and an offset n, one or more offset can be greater or less than HARQ process);
wherein the processor is further configured to determine a second time domain resource of second-type control information and scheduled data of the second-type control information (Marinier, [0090-96] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) used for transmission data based on QoS or traffic type (i.e. second-type control information)), wherein the second time domain resource of second-type control information comprises a second start subframe determined by the start subframe of the first time domain resource of first-type control information (Marinier, [0018, 0090-96] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) used for transmission data based on the received signal from another D2D UE (i.e. second-type control information), The WTRU may set the transmission pattern based on one or more parameters, such as transmission pattern index, SA resource. (i.e. start subframe)); 
wherein the processor (Marinier, Fig. 1B, 118) is further configured to determine whether the second-type control information or the scheduled data of the second-type control information meets a preset condition (Marinier, [0092-96] WTRU select the SA resource, from the set of allowed SA resources, based on the indication which can be preconfigured (i.e. preset condition)); 
wherein the processor is further configured to determine, via the second time domain resource, a time domain location and a frequency domain location of the second-type control information, and wherein the frequency domain location is further determined by an indicator in the second-type control information (Marinier, [0020, 0135, 0190] WTRU determines a subset of a set of configured scheduling assignment resources (i.e. second time domain resource) upon the expiration of the timer associated with the first scheduling assignment, wherein the timer is associated with the first received scheduling assignment. The WTRU may be configured to restart the timer when a second scheduling assignment is received during the pendency of a timer, indicated the period and pattern and SA transmission in a TTI transmitted by a device may include control information to announce which time/frequency resources may be used during a time period); 
wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data (Marinier, [0232-0236] mapping may also depend on the type of service. The WTRU may be configured to select a preferred TB size, the WTRU may select the highest priority destination or service and transmit the data belonging to the given destination within a scheduling period); and
a transmitter (Marinier, Fig. 1B, 120), configured to: when the second-type control information or the scheduled data of the second-type control information meets the preset condition, send the second-type control information and the scheduled data of the second-type control information in the first time domain resource, via the determined time domain location and frequency domain location (Marinier, [0092-96] the WTRU maybe decide a first SA resource may be selected for D2D data carrying voice, but a second SA resource may be selected for D2D data carrying IP packets, SA transmission in a TTI transmitted by a device may include control information to announce which time/frequency resources may be used during a time period see [0020, 0236] as well), and 
wherein the preset condition comprises a priority of the scheduled data of the second type control information is higher than a priority of the scheduled data of the first-type control information (Marinier, [0092] the characteristic can be transmission data, logical channel priorities, if its communication priority is higher than the priority set for the ongoing communication).
Marinier discloses the time and frequency domain resource in general but does not explicitly disclose via the second time domain resource, a time domain location of scheduled data of the second-type control information, and wherein frequency domain location of scheduled data of the second-type control information.
Kim from the same field of endeavor discloses wherein the processor is further configured to determine, via the second time domain resource, a time domain location of scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is further indicated by an indicator in the second-type control information (Kim, [0009, 0015] a time domain location at which the SA is transmitted includes a prescribed time domain pattern based on the resource allocation information received from the eNB, a frequency domain location at which the SA is transmitted is determined in advance by (1) a first type hopping pattern determined by NULRB-NHO-( NULRB mod 2) or (2) a second type hopping pattern determined by NULRB - NHO or NULRB, the NULRB may correspond to the number of frequency domain resource blocks capable of being used for transmitting the SA, and the dynamic control signal may indicate activation/deactivation of an allocated resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling for device-to-device communication disclosed by Marinier and device to device communication 
Regarding claim 8, Marinier further discloses the preset condition comprises at least one of the following conditions:
an urgency of the scheduled data or delay tolerance (Marinier, [0092] the characteristics of the data (i.e. priority) to be transmitted a WTRU may be configured to determine and/or select the SA based on one or more of the QoS (and/or QCI), traffic type (e.g., delay sensitive VS non-delay-sensitive), application and/or other characteristic associated with the transmission data, or logical channel priorities);
a data type of the scheduled data of the second-type control information is a triggering event, and a data type of the scheduled data of the first-type control information is a periodic event (Marinier, [0075]a triggering event can be ahdnoff, tunnel establishment, traffic classification and the like, [0321-0325] repeatedly transmitting RREQ, PUSCH); or a transmission period of the second time domain resource is not greater than a transmission period of the first time domain resource (Not given patentable weight due to non-selected option).
Regarding claim 9, Marinier further discloses the second-type control information comprises at least one of the following information:
priority indication information of the scheduled data of the second-type control information (Marinier, [0092] scheduling assignment include parameters as indicated in scheduling assignment, the characteristic can be transmission data, logical channel priorities, if its communication priority is higher than the priority set for the ongoing communication);
data type indication information of the scheduled data of the second-type control information, wherein the data type indication information is used to indicate whether the scheduled data of the second-type control information is event-triggered triggered (Not given patentable weight due to non-selected option); or
transmission period indication information of the scheduled data of the second-type control information (Not given patentable weight due to non-selected option).
Regarding claim 10, Marinier further discloses the transmitter is configured to:
send the second-type control information and the scheduled data of the second-type control information after a current transmission period of the first time domain resource ends (Not given patentable weight due to non-selected option); or
send the second-type control information and the scheduled data of the second-type control information in a current transmission period of the first time domain resource (Marinier, [0092-96] the WTRU maybe decide a first SA resource may be selected for D2D data carrying voice, but a second SA resource may be selected for D2D data carrying IP packets).
Regarding claim 11, Marinier further discloses wherein after completely sending the second-type control information and the scheduled data of the second-type control information, the transmitter is further configured to:
continue to send the first-type control information and/or the scheduled data of the first-type control information in the first time domain resource; or
(Marinier, [0218] WTRU may be configured a retransmission of previously transmitted data).
Regarding claim 12, Marinier further discloses the first time domain resource comprises J child time domain resource groups (Marinier, Fig. 3 & 4 [0136-0137] scheduling assignment and D2D data may be sent in a TTI which may be divided into several time intervals), and each child time domain resource group comprises at least one child time domain resource, wherein J is a positive integer not less than 1 (Marinier, Fig. 3 & 4 where at least one time intervals (i.e. J is not less than 1) for transmission data).
Regarding claim 13, Marinier further discloses send the second-type control information and the scheduled data of the second-type control information in at least two child time domain resource groups (Marinier, Fig. 4 [0137-0138] the control information and the scheduled data in at least two intervals).
Regarding claim 20, Marinier further discloses wherein the second time domain resource is a subset of a first time domain resource (Marinier, [0090] The allowed resources may be a subset of a set of configured SA resources or may be same as the set of configured SA resources).
Regarding claim 21, Marinier further discloses wherein the higher priority of the scheduled data of the second-type control information is corresponding to at least one of the following: more urgent second-type control information (Marinier, [0099] higher priority type), a shorter transmission delay of the second-type control information (Marinier, [0092] delay sensitive traffic). 
(Marinier, [0090] The allowed resources may be a subset of a set of configured SA resources or may be same as the set of configured SA resources).
Regarding claim 23, Marinier further discloses wherein: the higher priority of the scheduled data of the second-type control information is corresponding to at least one of the following: more urgent second-type control information (Marinier, [0099] higher priority type), a shorter transmission delay of the second-type control information (Marinier, [0092] delay sensitive traffic).
Regarding claim 24, Marinier further discloses wherein when the second-type control information is completely sent, the transmit end may further continue to send the first-type control information (Marinier, [0137-0139] Fig. 4 the D2D PUSCH sent after selection of D2D transmission resources transmission) and/or the scheduled data of the first-type control information in the first time domain resource (Not given patentable weight due to non-selected option), or resend the first-type control information (Not given patentable weight due to non-selected option) and/or the scheduled data of the first-type control information in the first time domain resource (Not given patentable weight due to non-selected option). 
Regarding claims 14, 16, 17, 19 and 25-26, these claims recite “a user equipment” that disclose similar steps as recited by the method of claims 1, 3-4, 6 and 20-21, thus are rejected with the same rationale applied against claims 1, 3-4, 6 and 20-21 as presented above.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276 A1, hereinafter "Marinier") in view of Matsumoto et al. (US 2017/0105230 A1, hereinafter "Matsumoto").
Regarding claims 5 and 18, Marinier discloses when the control information receiving apparatus is receiving the first-type control information and the scheduled data of the first-type control information when detecting the second-type control information and the scheduled data in the first time domain resource (Marinier, [0167-0169] WTRU may stop the transmission based on criteria, such as the channel is reserved for certain communication (i.e. second-type control information) ), but does not explicitly disclose discarding or stopping receiving the first-type control information and the scheduled data of the first-type control information.
Matsumoto from the same field of endeavor discloses discarding or stopping receiving the first-type control information and the scheduled data of the first-type control information (Matsumoto, [0116] the reception UE may stop the scan for receiving the scheduling assignment, and may not receive the remaining scheduling assignments). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling for device-to-device communication disclosed by Marinier and device to device communication disclosed by Matsumoto with a motivation to make this modification in order to provide higher system performance and avoid overhead increase (Matsumoto, [0074-0075]).	

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415